Citation Nr: 1809877	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  14-09 071A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) National Cemetery Administration (NCA) Memorial Programs Service Processing Site 
in Nashville, Tennessee


THE ISSUE

Entitlement to a government -furnished headstone or marker for the deceased service member.


ATTORNEY FOR THE BOARD

G. Jackson, Counsel






INTRODUCTION

The service member served on active duty from September 1967 to January 1974.  He died in 2013. The appellant is the deceased's brother. This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 decision issued by the NCA.

The Board remanded the issue in November 2015 for additional development. The development was completed and the case has been returned to the Board for appellate disposition.


FINDINGS OF FACT

1. The service member had the following lost time from his period of service: March 10, 1968 to March 20, 1968 ((10 days absent without leave (AWOL)); December 13, 1969 to December 16, 1969 (4 days AWOL); March 3, 1970 to September 17, 1970 (199 days AWOL); October 9, 1970 to November 12, 1970 (25 days "CONF"); March 14, 1971 to April 12, 1971 (29 days AWOL); April 13, 1971 to May 3, 1971 (20 days "DFR"); and, May 4, 1971 to November 24, 1973 (966 days AWOL).

2. The service member requested an undesirable discharge in lieu of trial by general court-martial.

3. He received an Under Other Than Honorable Conditions discharge, with recommendation that an Undesirable Discharge Certificate be issued. 

 4. The service member was not insane at the time he committed the offenses in service.

CONCLUSION OF LAW

The service member's service did not meet the character of discharge requirements for the payment of VA benefits; his character of discharge bars receipt of such benefits by the appellant. 38 U.S.C. §§ 101(2), 5103, 5103A, 5303 (2012); 38 C.F.R. §§ 3.1(d), 3.12, 3.13, 3.159 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Governing law provides that (if the individual requesting certified that a headstone or marker will be placed on the grave for which it was requested) VA will furnish a headstone or marker for the grave of a veteran who: (1) died on or after November 1, 1990; (2) is buried in a private cemetery; and (3) was eligible for burial in a national cemetery. See 38 U.S.C. § 2306; 38 C.F.R. § 38.361. Any person classified as a "veteran" is eligible for burial in a national cemetery. 38 U.S.C. § 2402; 38 C.F.R. § 38.620(a).

A person seeking VA benefits must first establish by a preponderance of the evidence that the service member, upon whose service such benefits are predicated, has attained the status of veteran. Holmes v. Brown, 10 Vet. App. 38, 40 (1997). 

The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable. 38 U.S.C. § 101(2); 38 C.F.R. § 3.1(d). 

38 C.F.R. § 3.12  provides, in pertinent part, that if the former service member did not die in service, pension, compensation, or dependency and indemnity compensation is not payable unless the period of service on which the claim is based was terminated by discharge or release under conditions other than dishonorable. See 38 C.F.R. § 3.12(a). A discharge or release from service under one of the conditions specified in 38 C.F.R. § 3.12  is a bar to the payment of benefits unless it is found that the person was insane at the time of committing the offense causing such discharge or release or unless otherwise specifically provided. 38 C.F.R. § 3.12(b). 

The regulation provides that benefits are not payable where the former service member was discharged or released under one of the following conditions: (1) As a conscientious objector who refused to perform military duty, wear the uniform, or comply with lawful order of competent military authorities; (2) By reason of the sentence of a general court-martial; (3) Resignation by an officer for the good of the service; (4) As a deserter; (5) As an alien during a period of hostilities, where it is affirmatively shown that the former service member requested his or her release; and (6) By reason of a discharge under other than honorable conditions issued as a result of an absence without official leave (AWOL) for a continuous period of at least 180 days (the regulation provides certain exceptions to this condition). 

Regulation 38 C.F.R. § 3.12  further provides that a discharge or release because of one of following is considered to have been issued under dishonorable conditions: (1) Acceptance of an undesirable discharge to escape trial by general court-martial; (2) Mutiny or spying; (3) An offense involving moral turpitude (This includes, generally, conviction of a felony); (4) Willful and persistent misconduct (This includes a discharge under other than honorable conditions, if it is determined that it was issued because of willful and persistent misconduct. A discharge because of a minor offense will not, however, be considered willful and persistent misconduct if service was otherwise honest, faithful and meritorious.); (5) Homosexual acts involving aggravating circumstances or other factors affecting the performance of duty (Examples of homosexual acts involving aggravating circumstances or other factors affecting the performance of duty include child molestation, homosexual prostitution, homosexual acts or conduct accompanied by assault or coercion, and homosexual acts or conduct taking place between service members of disparate rank, grade, or status when a service member has taken advantage of his or her superior rank, grade, or status.). 

Regulation 38 C.F.R. § 3.13 provides, in pertinent part, that when a service member of the Vietnam era, prior to the date the person was eligible for discharge under the point of length of service system, or under any other criteria in effect, accepts a discharge to reenlist it is a conditional discharge; the entire period of service constitutes one period of service and entitlement will be determined by the character of the final termination of such period of active service. See 38 C.F.R. § 3.13(a), (b). The exception provided is that a person shall be considered to have been unconditionally discharged or released from active military, naval or air service when the following conditions are met: (1) The person served in the active military, naval or air service for the period of time the person was obligated to serve at the time of entry into service; (2) The person was not discharged or released from such service at the time of completing that period of obligation due to an intervening enlistment or reenlistment; and (3) The person would have been eligible for a discharge or release under conditions other than dishonorable at that time except for the intervening enlistment or reenlistment. 38 C.F.R. § 3.13(c).

The service member's discharge form (DD Form 214) shows that he was inducted and was on active duty between September 8, 1967 and January 29, 1974. As noted, he received an under other than honorable conditions discharge. 

A November 1973 mental status examination showed that the service member had normal behavior, was fully alert and was fully oriented. His mood was level, his thought process was clear and his thought content was normal. He did not demonstrate significant mental illness. He was mentally responsible, was able to distinguish right from wrong, was able to adhere to the right, had the mental capacity to understand and participate in board proceedings and met the retention standards.

In December 1973, the service member requested a discharge for the good of the service under the provisions of Chapter 10, AR 635-200. The service member acknowledged that if his request was accepted, he could be discharged under other than honorable conditions and furnished an Undesirable Discharge Certificate. Further he acknowledged that he could be deprived of many or all Army benefits; that he could be ineligible for many or all benefits administered by the (then) Veterans Administration; that he could be deprived of his right and benefits as a veteran under both Federal and State law; and, that he could expect to encounter substantial prejudice in civilian life by reason of an undesirable discharge. 
 
December 1973 memoranda reflect that the service member was personally interviewed by two officers. He advised the officers that he was aware of the nature of the proceedings and the consequences of an Undesirable Discharge Certificate; however, he desired elimination from military service. The service member stated that his periods of AWOL were caused by marital and family problems for which he had to stay home and try to resolve. He stated that he would go AWOL again if he was not released and reiterated his desire to leave the service permanently. In view of the service member's personal conduct, his attitude toward military life and his lack of rehabilitative potential, his commanding officers recommended approval of the service member's request for discharge and issuance of an Undesirable Discharge Certificate. The service member's request for discharge reflects that he consulted a judge advocate who explained the service member's rights and that the service member acknowledged understanding these rights and the effects of his request for discharge.  

A January 1974 memorandum from the Staff Judge Advocate (SJA) reflects that rehabilitation was unlikely and punishment would have little, if any, benefit to the service member or society. The SJA observed that the Veteran was pending trial by court-martial for an AWOL of approximately 32 months and had a record of receiving one prior non-judicial punishment under Article 15 of the Uniform Code of Military Justice (UCMJ) and one previous conviction by special court-martial (SPCM). The SJA noted that the service member received a Combat Infantry Badge (CIB), Army Commendation Medal (ARCOM) and an Air Medal for his service in the Republic of Vietnam. The SJA recommended approval of the service member's request for discharge and that he be furnished an undesirable discharge.

A January 1974 memorandum documents that the service member was approved for separation under the provisions of Chapter 10, AR 635-200, for the good of the service. He was released from service and issued an Undesirable Discharge Certificate. 

In the September 2013 administrative decision, the NCA determined that the discharge the service member received in January 1974 (for his period of service from September 1967 to January 1974) was a bar to VA benefits. The NCA noted that there was no evidence to show that at the time of his misconduct the service member was mentally defective and unable to distinguish right from wrong and adhere to the right. Thus, the service member was not entitled to VA benefits. 

The Board also finds that the character of discharge of the service member creates a bar to VA benefits, and that the appellant's claim for a government-furnished headstone or marker for the service member's grave must be denied. 

The service member's discharge reveals that his under other than honorable conditions discharge was the result of his request for, and informed acceptance of an undesirable discharge to escape trial by general court-martial. The service member was clearly aware that his request could result in its effects as he was advised. The ultimate discharge is considered to have been issued under dishonorable conditions. A dishonorable discharge is a bar to VA benefits. Review of the offenses the service member committed during his service and review of statements, to include those by his commanding officer, reveal that the service member committed various serious offenses, to include being AWOL frequently for long periods of time. 
To the extent that the appellant has asserted that the service member was mentally ill during his service, the November 1973 mental status examination showed that the service member had normal behavior, was fully alert and was fully oriented. His mood was level, his thought process was clear and his thought content was normal. He did not demonstrate significant mental illness. He was mentally responsible, was able to distinguish right from wrong and was able to adhere to the right. Thus, there is no evidence to show that the service member was mentally impaired at the time of the offenses, such that relief is appropriate in this matter. See 38 C.F.R. § 3.354 (2017). Accordingly, this does not provide a basis for a grant of the claim. 

For the reasons stated above, the Board finds that the service member's dishonorable discharge is a bar for VA benefits. Consequently, the appellant has no legal entitlement to VA benefits, and his claim must be denied as a matter of law. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). As the law is dispositive of the instant case, the benefit of the doubt rule is not for application. See 38 U.S.C. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Where the issue involves the character of an appellant's discharge, VCAA notice must inform the claimant of the evidence needed to establish veteran status. Dennis v. Nicholson, 21 Vet. App. 18 (2007). The NCA provided this notice in the September 2013 Statement of the Case and the appeal was readjudicated in September 2016.  

Regardless, this claim has been denied as a matter of law, and the VCAA is inapplicable as there is no reasonable possibility that any notice or assistance could aid in substantiating the claim. See Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc).

	(CONTINUED ON NEXT PAGE)


ORDER

The character of the service member's service is a bar to VA benefits and the  appeal is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


